WAYNE SAVINGS COMMUNITY BANK
EMPLOYMENT AGREEMENT

 

 

This Employment Agreement ("Agreement") is made and entered into as of August
29, 2017 by and between Wayne Savings Community Bank (the "Bank"), an Ohio
commercial bank, with its principal administrative office at 151 North Market
Street, Wooster, Ohio and James R. VanSickle, II (the "Executive"). Any
reference to "Company" herein shall mean Wayne Savings Bancshares, Inc., the
parent stock holding company of the Bank or any successor thereto.

 

WHEREAS, the Bank agrees to employ Executive as its President and Chief
Executive Officer, subject to the authority and direction of the Bank’s Board of
Directors, and Executive agrees to accept such employment subject to the terms
and conditions set forth herein; and

 

WHEREAS, the parties acknowledge that, by virtue of Executive’s activities on
behalf of the Bank, Executive will be entrusted with and will have access to
certain Confidential Information (as hereinafter defined) related to the
business and operations of the Bank and Company which constitutes a valuable,
special and unique asset of the Bank and/or the Company, and which is protected
by the Bank and the Company respectively, in order to preserve their business,
trade and goodwill; and

 

WHEREAS, the parties desire to set forth their understanding as to such
Confidential Information as an integral part of the terms and conditions of
Executive’s employment hereunder.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

 

1.            POSITION AND RESPONSIBILITIES

 

During the period of his employment hereunder, Executive agrees to serve as
President and Chief Executive Officer for the Bank (the "Executive Position").
As President and Chief Executive Officer, Executive agrees to serve under the
direction of the Bank’s Board of Directors (“Board”) and to perform the usual
and customary duties of the Executive Position and any specific duties as may be
prescribed by the Board from time to time.

 

2.            TERMS AND DUTIES

 

(a)       The Initial Term of Executive’s employment under this Agreement shall
begin on August 29, 2017, and shall continue until December 31, 2019, unless
terminated earlier in accordance with the terms herein. This Agreement, if still
in effect, shall be reviewed annually thereafter by the Board, and may be
renewed for successive one (1) year terms within the Board’s sole discretion.
The Executive’s obligations and the Bank’s rights under Section 10 hereof shall
survive the expiration of this Agreement (including the Initial Term and any
renewal terms hereof).

 


 



(b)       During the term of his employment hereunder, except for periods of
absence occasioned by illness, reasonable vacation periods, and reasonable
leaves of absence, Executive shall devote substantially all his business time,
attention, skill, and efforts to the faithful performance of his duties
hereunder; provided, however, that, with the approval of the Board, as evidenced
by a resolution of such Board, from time to time, Executive may serve, or
continue to serve, on the boards of directors of, and hold any other offices or
positions in, business companies or business organizations, which, in the
Board's judgment, will not present any conflict of interest with the Bank, or
materially affect the performance of Executive's duties pursuant to this
Agreement. For purposes of this Section 2(b), Board approval shall be deemed
provided as to service with any such business, companies or organizations that
Executive is serving currently as provided on Schedule 2.b hereof.

 

(c) The Executive hereby consents to serve as a director of the Company and the
Bank. The Executive hereby consents to being named as a director of the Company
in documents filed by the Company with the Securities and Exchange Commission.
The Executive shall be deemed to have resigned as a director of the Company and
the Bank effective immediately after termination of the Executive’s employment
under Section 4 of this Agreement, regardless of whether the Executive submits a
formal, written resignation as director.

 

3.            COMPENSATION AND REIMBURSEMENT.

 

(a)       The compensation specified under this Agreement shall constitute the
salary and benefits paid for the duties described herein. The Bank shall pay
Executive a salary of not less than $200,000 per annum, prorated for any partial
year ("Base Salary") during the Initial Term hereof. Such Base Salary shall be
payable biweekly. Executive's Base Salary shall be reviewed on or before January
1, 2019, and at least annually thereafter so long as this Agreement and any
renewals thereof are in effect. Such review shall be conducted by a Committee
designated by the Board. Base Salary shall include any amounts of compensation
deferred by Executive under qualified and nonqualified plans maintained by the
Bank.

 

(b)       In addition, Executive shall be eligible for an annual performance
bonus of up to 35% of his annual salary based upon achieving specified goals set
by the Board with Executive’s input (“Performance Bonus”).

 

(c)       The Bank will provide Executive with not less than four weeks of paid
vacation annually, and such other employee benefit plans, arrangements and
perquisites as are generally provided by the Bank to its executive employees,
and as are in effect from time to time. Without limiting the generality of the
foregoing provisions of this Subsection (c), Executive will be entitled to
participate in or receive benefits under any employee benefit plans including
but not limited to, retirement plans, supplemental retirement plans, pension
plans, profit-sharing plans, health-and-accident plans, medical coverage or any
other employee benefit plan or arrangement made available by the Bank in the
future to its senior executives and key management employees, subject to and on
a basis consistent with the terms, conditions and overall administration of such
plans and arrangements. Following the completion of the Initial Term hereof,
Executive will be entitled to incentive compensation and bonuses as provided in
any plan of the Bank in which Executive is determined by the Board to be
eligible to participate (and he shall be entitled to a pro rata distribution
under any incentive compensation or bonus plan as to any year in which a
termination of employment occurs, other than termination for Cause). Nothing
paid to the Executive under any such plan or arrangement will be deemed to be in
lieu of other compensation to which the Executive is entitled under this
Agreement.

 

2

 



(d)        The Bank shall pay or reimburse Executive for all reasonable travel
and other reasonable expenses incurred by Executive in performing his
obligations under this Agreement and may provide such additional compensation in
such form and such amounts as the Board may from time to time determine. To the
extent required to comply with Section 409A, any reimbursement of expenses
pursuant to this Agreement, that will not be excluded from Executive’s income
when received is subject to the following requirements: (i) the amount of
expenses eligible for reimbursement during a calendar year may not affect the
expenses eligible for reimbursement, or in-kind benefits to be provided in any
other calendar year; (ii) the reimbursement of the eligible expense must be made
on or before the last day of the calendar year following the calendar year in
which the expense was incurred; and (iii) the right to reimbursement is not
subject to liquidation or exchange for another benefit.

 

4.             PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION.

 

(a)       Upon the occurrence of an Event of Termination (as herein defined)
during the Executive's Initial Term of employment under this Agreement or any
renewal term thereof, the provisions of this Section 4 shall apply. As used in
this Agreement, an "Event of Termination" shall mean and include any one or more
of the following: (i) the termination by the Bank or the Company of Executive's
full-time employment hereunder for any reason other than (A) termination for
Cause (as defined in Section 7 hereof), (B) upon Retirement (as defined in
Section 6 hereof), or (C) for Disability (as set forth in Section 5 hereof);
(ii) Executive's resignation from the Bank's employ following (A) a material
change in Executive's function, duties, or responsibilities, which change would
cause Executive's position to become one of lesser responsibility, importance,
or scope from the position and attributes thereof described in Section 1 above,
to which Executive has not agreed in writing (and any such material change shall
be deemed a continuing breach of this Agreement), (B) a relocation of
Executive's principal place of employment to a location more than 30 miles
outside the City of Wooster, or a material reduction in the benefits and
perquisites, including Base Salary, to the Executive from those being provided
as of the effective date of this Agreement (except for any reduction that is
part of an employee-wide reduction in pay or benefits), (C) a liquidation or
dissolution of the Bank or the Company, or (D) material breach of this Agreement
by the Bank; and (iii) the event specified in Section 4(b) hereof. Upon the
occurrence of any event described in clauses (ii) (A), (B), (C) or (D) above,
Executive shall have the right to elect to terminate his employment under this
Agreement by resignation upon not less than thirty (30) days’ prior written
notice given within a reasonable period of time (not to exceed, except in case
of a continuing breach, ninety (90) days after the event giving rise to said
right to elect, which termination by Executive shall be an Event of Termination.
No payments or benefits shall be due to Executive under this Agreement upon the
termination of Executive's employment except as provided in Sections 4, 5, or 6
hereof.

 

(b)       As used in this Agreement, an Event of Termination shall also mean and
include Executive's involuntary termination without Cause or voluntary
resignation for “Good Reason” (as the term “Good Reason” is defined by Treasury
Regulation 1.409A-1(n)(2)) from the Bank's employ on the effective date of, or
within 12 months following, a Change in Control during the Initial Term of this
Agreement or any renewal term hereof. For these purposes, a Change in Control
shall mean a change in the ownership of the Bank or the Company, a change in the
effective control of the Bank or the Company or a change in the ownership of a
substantial portion of the assets of the Bank or the Company, in each case as
provided under Treasury Regulation 1.409A-3(i)(5).

 

3

 



(c)       Upon the termination of Executive’s employment constituting a
separation from service, as defined in Treasury Regulation 1.409A-1(h), and
resulting from an Event of Termination as defined in Section 4(a) or 4(b),
provided that Executive has signed and delivered to the Bank a release agreement
in form and substance acceptable to the Bank (“Release Agreement”) on or before
the deadline set forth in the Release Agreement, which deadline shall not be
later than 60 days after the date of Executive’s termination, and further
provided that Executive has not revoked the Release Agreement within the
deadline for revocation established by the Release Agreement, the Bank, in
accordance with the time line set forth below, shall pay Executive or, in the
event of his subsequent death, his beneficiary or beneficiaries, or his estate,
as the case may be, as severance pay or liquidated damages (but not both), a
lump sum cash amount (“Termination Payment”) equal to, in the case of an Event
of Termination as defined in Section 4(a), one (1) times the sum of, or, in the
case of an Event of Termination as defined in Section 4(b), three (3) times the
sum of:

 

(i)The highest annual rate of Base Salary paid to Executive at any time under
this Agreement, and

 

(ii)The greater of (x) the average annual cash bonus paid to Executive with
respect to the two completed fiscal years prior to the Event of Termination, or
(y) the cash bonus paid to Executive with respect to the fiscal year ended prior
to the Event of Termination.

 

If Executive is not a specified employee as defined in Section 409A of the
Internal Revenue Code and the rules promulgated thereunder (“Specified
Employee”), the Termination Payment shall be made no later than ninety (90) days
following the termination of Executive’s employment; provided, however, if the
90-day period following the date of the termination of Executive’s Employment
ends in the year after the year in which the termination of employment occurs,
the Termination Payment shall be made on the 90th day and shall not be made in
the year in which the termination of employment occurs. Executive will not be
permitted to specify the year in which the Termination Payment will be made.

 

If Executive is a Specified Employee, the Bank shall pay Executive the
Termination Payment on the first day of the seventh month following the
termination of Executive’s employment. The Termination Payment shall not be
reduced in the event Executive obtains other employment following termination of
employment.

 

Despite anything to the contrary in this Agreement, the Executive shall not be
entitled to any severance benefits under Section 4 of this Agreement on account
of employment termination unless the Executive's employment termination
constitutes a “separation from service”, as that term is defined in Code Section
409A and Treasury Regulation 1.409A-1(h).

 

4

 



(d)       Upon the termination of Executive’s employment constituting a
separation from service, as defined in Treasury Regulation 1.409A-1(h), and
resulting from an Event of Termination as defined in Section 4(a) or 4(b), if
Executive elects continuation coverage pursuant to Section 4980B(f) of the
Internal Revenue Code (“COBRA”), and, additionally, if, subsequent to the
expiration of COBRA coverage, Executive purchases an individual policy with
coverage substantially comparable to the coverage maintained by the Bank for all
employees (hereinafter, individually or collectively, “Continuation Coverage”),
provided that Executive has timely signed and delivered the Release Agreement to
the Bank as specified in Section 4(c) above, and has not thereafter revoked the
Release Agreement, and further provided that neither the Bank nor any of its
affiliates will incur any penalty or additional tax for failing to comply with
any applicable law, the Bank shall reimburse Executive in an amount equal to the
monthly premium paid by Executive for such Continuation Coverage, less any
applicable tax withholdings (“Continuation Coverage Reimbursement Payments”) for
a period not to exceed twelve (12) months following the termination of
Executive’s employment in the case of an Event of Termination as defined in
Section 4(a). In the case of an Event of Termination as defined in Section 4(b),
the payment period shall not exceed thirty-six (36) months.

 

If Executive is not a Specified Employee (as defined in Section 4(c) above), the
monthly Continuation Coverage Reimbursement Payments shall commence no later
than ninety (90) days following the termination of Executive’s employment;
provided, however, if the 90-day period following the termination of Executive’s
employment ends in the year after the year in which Executive’s employment
termination occurs, the monthly Continuation Coverage Reimbursement Payments
shall commence on the 90th day and shall not be made in the year in which
employment termination occurs. Executive will not be permitted to specify the
year in which the monthly Continuation Coverage Reimbursement Payments will
commence.

 

If Executive is a Specified Employee, the Bank shall commence the monthly
Continuation Coverage Reimbursement Payments on the first day of the seventh
month following the termination of Executive’s employment.

 

Regardless of when the monthly Continuation Coverage Reimbursement Payments
commence, the first such payment shall include the amount that the Executive
would have received to the date of such commencement if the Continuation
Coverage Reimbursement Payments had commenced immediately following the
termination of Executive’s employment.

 

Notwithstanding the foregoing, if the reimbursement of Executive’s Continuation
Coverage payments hereunder would trigger the 20% tax and interest penalties
under Section 409A of the Code, then the Continuation Coverage Reimbursement
Payments shall not be provided, and in lieu thereof, the Bank shall pay to the
Executive a lump sum cash amount equal to the cost to the Bank if the monthly
Continuation Coverage Reimbursement Payments were made, provided that doing so
will not cause the Bank or any of its affiliates to incur any penalty or
additional tax for failure to comply with any applicable law.

 

5.DISABILITY.

 

(a)       Short-Term. In the event of Executive’s failure to substantially
perform his duties hereunder on a full-time basis for a period of not more than
one hundred eighty (180) days due to incapacity resulting from physical or
mental illness, the Bank will continue to pay Executive’s Base Salary during the
period of such incapacity, but only in the amounts and to the extent that
disability benefits payable to the Executive under Bank-sponsored insurance
policies are less than Executive’s Base Salary.

 

5

 



(b)       Long-Term. If Executive is incapacitated for a period of one hundred
eighty (180) consecutive days so that he cannot perform his duties hereunder on
a full-time basis, Executive’s employment will terminate upon the expiration of
such one hundred eighty (180) day period, and Executive shall be entitled to
receive all benefits payable as a result of the termination under the terms of
the Bank’s employee benefit plans.

 

6.TERMINATION UPON RETIREMENT.

 

Termination by the Bank of the Executive based on "Retirement" shall mean
termination of Executive in accordance with any retirement policy established
with Executive's consent with respect to him. Upon termination of Executive upon
Retirement, no amounts or benefits shall be due Executive under this Agreement
and the Executive shall be entitled to all benefits under any retirement plan of
the Bank and other plans to which Executive is a party.

 

7.TERMINATION FOR CAUSE.

 

The term "Termination for Cause" shall mean termination because of the
Executive's personal dishonesty, incompetence, willful misconduct, any breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, gross negligence in the performance of duties, willful violation of any
law, rule, or regulation (other than minor traffic violations or similar
offenses) or final cease-and-desist order, commission of an act of moral
turpitude, engagement in activities or conduct injurious to the reputation of
the Bank, material breach of any provision of this Agreement, or continued
failure and/or refusal to correct any performance deficiencies within fifteen
(15) days following receipt by the Executive of written notice from the
President or the Board of such deficiencies. Notwithstanding the foregoing,
Executive shall not be deemed to have been Terminated for Cause unless and until
there shall have been delivered to him a copy of a resolution duly adopted by
the affirmative vote of not less than a majority of the members of the Board at
a meeting of the Board called and held for that purpose (after reasonable notice
to Executive and an opportunity for him, together with counsel, to be heard
before the Board), finding that in the good faith opinion of the Board,
Executive was guilty of conduct justifying Termination for Cause as defined
herein, and specifying the particulars thereof in detail. The Executive shall
not have the right to receive compensation or other benefits for any period
after Termination for Cause (other than any vested stock options, vested
restricted stock or vested benefits under any tax qualified or non-qualified
employee benefit plan). Any non-vested stock options or restricted stock granted
to Executive under any stock option plan or restricted stock plan the Company or
any subsidiary or affiliate thereof, shall become null and void effective upon
Executive's receipt of Notice of Termination for Cause pursuant to Section 8
hereof, and any non-vested stock options shall not be exercisable by Executive
at any time subsequent to such Termination for Cause, (unless it is determined
in arbitration that grounds for termination of Executive for Cause did not
exist, in which event all terms of the options or restricted stock as of the
date of termination shall apply, and any time periods for exercising such
options shall commence from the date of resolution in arbitration).

 

6

 



8.NOTICE.

 

(a)       Any purported termination by the Bank for Cause shall be communicated
by Notice of Termination to the Executive. For purposes of this Agreement, a
"Notice of Termination" shall mean a written notice which shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive's employment under the provision so indicated. lf,
within thirty (30) days after any Notice of Termination for Cause is given, the
Executive notifies the Bank or the Company that a dispute exists concerning the
termination, the parties shall promptly proceed to arbitration. Notwithstanding
the pendency of any such dispute, the Bank and the Company may discontinue to
pay Executive compensation until the dispute is finally resolved in accordance
with this Agreement. If it is determined that Executive is entitled to
compensation and benefits under Section 4 of this Agreement, the payment of such
compensation and benefits by the Bank and Company shall commence immediately
following the date of resolution by arbitration, with interest due Executive on
the cash amount that would have been paid pending arbitration (at the prime rate
as published in the Wall Street Journal from time to time).

 

(b)       Any other purported termination by the Bank or by Executive shall be
communicated by a Notice of Termination to the other party. For purposes of this
Agreement, a "Notice of Termination" shall mean a written notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in detail the facts and circumstances claimed to provide a basis
for termination of employment under the provision so indicated. "Date of
Termination" shall mean the date of the Notice of Termination. If, within thirty
(30) days after any Notice of Termination is given, the party receiving such
Notice of Termination notifies the other party that a dispute exists concerning
the termination, the parties shall promptly proceed to arbitration as provided
in Section 18 of this Agreement. Notwithstanding the pendency of any such
dispute, the Bank shall continue to pay the Executive his Base Salary, and other
compensation and benefits in effect when the notice giving rise to the dispute
was given (except as to termination of Executive for Cause). In the event of the
voluntary termination by the Executive of his employment, which is disputed by
the Bank, and if it is determined in arbitration that Executive is not entitled
to termination benefits pursuant to this Agreement, he shall return all cash
payments made to him pending resolution by arbitration, with interest thereon at
the prime rate as published in the Wall Street Journal from time to time if it
is determined in arbitration that Executive's voluntary termination of
employment was not taken in good faith and not in the reasonable belief that
grounds existed for his voluntary termination.

 

9.POST-TERMINATION OBLIGATIONS.

 

(a)       All payments and benefits to Executive under this Agreement shall be
subject to Executive's compliance with paragraph (b) of this Section 9 during
the term of this Agreement and for one (1) full year after the expiration or
termination hereof.

 

(b)       Executive shall, upon reasonable notice, furnish such information and
assistance to the Bank as may reasonably be required by the Bank in connection
with any litigation in which it or any of its subsidiaries or affiliates is, or
may become, a party.

 

7

 



(c)       Executive recognizes and acknowledges that the knowledge of the
business activities and plans for business activities of the Bank and affiliates
thereof, as they may exist from time to time, is a valuable, special and unique
asset of the business of the Bank. Executive will not, during or after the term
of his employment, use or disclose to any person, firm, corporation, or other
entity for any reason or purpose whatsoever (except for such disclosure as may
be required to be provided to the Federal Deposit Insurance Corporation (the
"FDIC"), or other federal banking agency with jurisdiction over the Bank or
Executive), any knowledge of the past, present, planned or considered business
activities of the Bank or affiliates thereof or any Confidential Information.
For purposes of this Agreement, Confidential Information shall mean all
information or knowledge belonging to, used by, or which is in the possession of
the Bank relating to the Bank’s business, business plans, strategies, pricing,
sales methods, customers (including, without limitation, the names, addresses or
telephone numbers of such customers), technology, programs, finances, costs,
employees (including, without limitation, the names, addresses or telephone
numbers of any employees), employee compensation rates or policies, marketing
plans, development plans, computer programs, computer systems, inventions,
developments, trade secrets, know how or confidences of the Bank or the Bank’s
business, without regard to whether any of such Confidential Information may be
deemed confidential or material to any third party, and the Bank and the
Executive hereby stipulate to the confidentiality and materiality of all such
Confidential Information. The Executive acknowledges that all of the
Confidential Information is and shall continue to be the exclusive proprietary
property of the Bank, whether or not prepared in whole or in part by the
Executive and whether or not disclosed to or entrusted to the custody of the
Executive. The Executive agrees that upon the termination of the Executive's
employment with the Bank for any reason, the Executive will return promptly to
the Bank all memoranda, notes, records, reports, manuals, pricing lists, prints
and other documents (and all copies thereof) relating to the Bank’s business
which he may then possess or have with the Executive's control, regardless of
whether any such documents constitute Confidential Information. The Executive
further agrees that he shall forward to the Bank all Confidential Information
which at any time (including after the period of his employment with the Bank)
should come into the Executive's possession or the possession of any other
person, firm or entity with which the Executive is affiliated in any capacity.
Notwithstanding the foregoing, Executive may disclose any knowledge of banking,
financial and/or economic principles, concepts or ideas which are not solely and
exclusively derived from the business plans and activities of the Bank, and
Executive may disclose any information regarding the Bank or the Company which
is otherwise publicly available.

 

(d)       Executive agrees that, while he is employed by the Bank and for a
period of twenty-four months after the termination or cessation of such
employment for any reason, Executive shall not:

 

(i)Engage or participate, directly or indirectly, either as principal, agent,
employee, employer, consultant, director, shareholder (except as the holder of
not more than two percent of the stock of any publicly traded corporation) or in
any other individual or representative capacity whatsoever, in the operation,
management or ownership of any state or federally chartered financial
institution engaged in a business in direct competition with the business of the
Bank (or any business proposed to be conducted by the Bank at the time of such
termination of employment) within any of the counties within the State of Ohio,
or any counties contiguous thereto, in which the Bank is operating a branch at
the time of such termination of Executive’s employment; or

 

8

 



(ii)Directly or indirectly, alone or in conjunction with or on behalf of any
other person, solicit, divert, take away or endeavor to take away from the Bank
any person who was or is a customer or account of the Bank as of the date of
Executive’s termination of employment with the Bank or at any time during the
six (6) months prior to the date thereof; provided, however, that nothing herein
shall prohibit Executive from ceasing to be, or causing Executive’s immediate
family members to cease to be, customers of the Bank.

 

(e)        Executive agrees that he shall not at any time (whether during or for
a period of twenty-four (24) months after the Executive's termination of
employment with the Bank), without the prior written consent of the Bank, either
directly or indirectly (i) solicit (or attempt to solicit), induce (or attempt
to induce), cause or facilitate any employee, director, agent, consultant,
independent contractor, representative or associate of the Bank to terminate
his, her or its relationship with the Bank, or (ii) solicit (or attempt to
solicit), induce (or attempt to induce), cause or facilitate any supplier of
services or products to the Bank to terminate or change his, her or its
relationship with the Bank, or otherwise interfere with any relationship between
the Bank and any of the Bank’s suppliers of products or services.

(f)       Executive agrees not to in any way slander or injure the business
reputation or goodwill of the Bank through any contact with customers, vendors,
suppliers, employees or agents of the Bank, or in any other way.

(g)       Executive agrees that all inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports, and all similar or
related information which relates to the Bank’s actual or anticipated business,
research and development or existing or future products or services and which
are conceived, developed or made by the Executive while employed by the Bank
(all of the foregoing being referred to herein as “Work Product”) belong to the
Bank. The Executive shall perform all actions reasonably requested by the Bank
(whether during or after the employment period) to establish and confirm such
ownership of Work Product (including, without limitation, assignments, consents,
powers of attorney and other instruments).

(h)       Executive acknowledges that the restrictions contained in this Section
9 are reasonable and necessary to protect the legitimate interests of the Bank.
If the event of a breach or threatened breach by the Executive of any of the
provisions of Section 9 hereof, the Bank shall have the right to specifically
enforce this Agreement by means of an injunction, it being acknowledged by the
Executive and agreed upon by the parties that any such breach will cause
irreparable injury to the Bank for which money damage alone will not provide an
adequate remedy. The rights and remedies enumerated above shall be in addition
to, and not in lieu of, any other rights and remedies available to the Bank at
law or in equity.

(i)       In the event any of the covenants contained in Section 9 or any
portion thereof, shall be found by a court of competent jurisdiction to be
invalid or unenforceable as against public policy or for any other reason, such
court shall exercise its discretion to reform such covenant to the end that the
Executive shall be subject to covenants that are reasonable under the
circumstances and are enforceable by the Bank. In any event, if any provision of
this Agreement is found unenforceable for any reason, such provision shall
remain in force and effect to the maximum extent allowable and all unaffected
provisions shall remain fully valid and enforceable.

9

 



(j)       In the event of a violation of this Section 9, the applicable time
periods provided in Section 9(d) and (e) shall be tolled during the time of such
violation. No waiver of the provisions of this Section 9 shall be effective
unless made in writing and signed by the Chairman of the Bank’s Board of
Directors on behalf of the Board.

 

10.SOURCE OF PAYMENTS.

 

All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank. The Company, however, guarantees payment and
provision of all amounts and benefits due hereunder to Executive and, if such
amounts and benefits due from the Bank are not timely paid or provided by the
Bank, such amounts and benefits shall be paid or provided by the Company.

 

11.EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.

 

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Bank or any predecessor of
the Bank and Executive, except that this Agreement shall not affect or operate
to reduce any benefit or compensation inuring to the Executive of a kind
elsewhere provided. No provision of this Agreement shall be interpreted to mean
that Executive is subject to receiving fewer benefits than those available to
him without reference to this Agreement.

 

12.NO ATTACHMENT.

 

Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.

 

This Agreement shall be binding upon, and inure to the benefit of, Executive and
the Bank and their respective successors and assigns.

 

13.MODIFICATION AND WAIVER.

 

(a)       This Agreement may not be modified or amended except by an instrument
in writing signed by the parties hereto.

 

(b)       No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future as to any act other than that specifically
waived.

 

10

 



14.REQUIRED REGULATORY PROVISIONS.

 

(a)       The Bank’s Board of Directors may terminate the Executive’s employment
at any time, but any termination by the Bank’s Board of Directors, other than
Termination for Cause, shall not prejudice Executive's right to compensation or
other benefits under this Agreement. Executive shall not have the right to
receive compensation or other benefits for any period after Termination for
Cause as defined in Section 7 hereinabove.

 

(b)       If Executive is suspended from office and/or temporarily prohibited
from participating in the conduct of the Bank's affairs by a notice served under
Section 8(e)(3) (12 U.S.C. §§ 1818(e)(3)) or 8(g) (12 U.S.C. § 1818(g)) of the
Federal Deposit Insurance Act (the "FDI Act"), the Bank's obligations under this
contract shall be suspended as of the date of service, unless stayed by
appropriate proceedings. If the charges in the notice are dismissed, the Bank
may in its discretion (i) pay the Executive all or part of the compensation
withheld while their contract obligations were suspended and (ii) reinstate (in
whole or in part) any of the obligations which were suspended.

 

(c)       If Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank's affairs by an order issued under
Section 8(e) (12 U.S.C. §§ 1818(e)) or 8(g) (12 U.S.C. § 1818(g)) of the FDI
Act, all obligations of the Bank under this contract shall terminate as of the
effective date of the order, but vested rights of the contracting parties shall
not be affected.

 

(d)       If the Bank is in default as defined in Section 3(x) (12 U.S.C. §
1813(x)(1)) of the FDI Act, all obligations of the Bank under this contract
shall terminate as of the date of default, but this paragraph shall not affect
any vested rights of the contracting parties.

 

(e)       All obligations of the Bank under this contract shall be terminated,
except to the extent determined that continuation of the contract is necessary
for the continued operation of the Bank, by the Director or other designated
official, at the time the FDIC or any other federal or state entity enters into
an agreement to provide assistance to or on behalf of the Bank or approves a
supervisory merger to resolve problems related to the operations of the Bank or
when the Bank is determined by the FDIC or other applicable regulatory authority
to be in an unsafe or unsound condition. Any rights of the parties that have
already vested, however, shall not be affected by such action.

 

(f)       FDIC Part 359 Limitations. Despite any contrary provision in this
Agreement, any payments made to Executive under this Agreement, or otherwise,
shall be subject to compliance with 12 U.S.C. §1828 and FDIC Regulations 12 CFR
Part 359, Golden Parachute Indemnification Payments, and any other regulations
or guidance promulgated thereunder.

 

15.SEVERABILITY

 

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

 

11

 



16.HEADINGS FOR REFERENCE ONLY.

 

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

17.GOVERNING LAW.

 

This Agreement shall be governed by the laws of the State of Ohio but only to
the extent not superseded by federal law.

 

18.  ARBITRATION.

 

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators sitting in a location selected by the employee within the Cleveland
metropolitan area, in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator's award in
any court having jurisdiction; provided, however, that Executive shall be
entitled to seek specific performance of his right to be paid until the Date of
Termination during the pendency of any dispute or controversy arising under or
in connection with this Agreement.

 

19.PAYMENT OF LEGAL FEES.

 

All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Bank, provided that the dispute or interpretation has been
settled by Executive and the Bank or judicially resolved in the Executive's
favor.

 

20.SUCCESSOR TO THE BANK.

 

The Bank shall require any successor or assignee, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Bank or the Company, expressly and unconditionally to
assume and agree to perform the Bank's obligations under this Agreement, in the
same manner and to the same extent that the Bank would be required to perform if
no such succession or assignment had taken place.

 

21.COMPLIANCE WITH INTERNAL REVENUE CODE SECTION 409A.

 

If any compensation or benefits provided by this Agreement may result in the
application of Section 409A of the Code, the Bank shall, in consultation with
the Executive, modify the Agreement in the least restrictive manner necessary in
order to exclude such compensation from the definition of “deferred
compensation” within the meaning of such Section 409A of the Code or in order to
comply with the provisions of Section 409A of the Code, other applicable
provision(s) of the Code and/or any rules, regulations or other regulatory
guidance issued under such statutory provisions and without any diminution in
the value of the payments to the Executive. Any payments that qualify for the
“short-term” deferral exception under Treasury Regulation Section
1.409A-l(b)(4), the “separation pay” exception under Treasury Regulation Section
1.409A-l(b)(9)(iii) or any other exception under Section 409A of the Code will
be paid under the applicable exceptions to the greatest extent possible. Each
payment under this Agreement shall be treated as a separate payment for purposes
of Section 409A of the Code. Anything in this Agreement to the contrary
notwithstanding, if at the time of the Executive’s separation from service
within the meaning of Section 409A of the Code, the Executive is considered a
“Specified Employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
and if any payment that the Executive becomes entitled to under this Agreement
is considered deferred compensation subject to interest, penalties and
additional tax imposed pursuant to Section 409A of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, then no such payment shall
be payable prior to the date that is the earlier of (i) six months and one day
the Executive’s separation from service or (ii) the Executive's death.



12

 

 

The Bank and the Executive intend that their exercise of authority or discretion
under this Agreement shall comply with Section 409A of the Internal Revenue Code
of 1986 and all other applicable laws. No interpretation of this Agreement which
does not satisfy the requirements of Section 409A shall be applied; instead,
such provision shall be applied in a manner consistent with those requirements
despite any contrary provision of this Agreement. If any provision of this
Agreement would subject Executive to additional tax or interest under Section
409A, the Bank shall reform the provision, maintaining to the maximum extent
practicable the original intent of the applicable provision if it can do so
without incurring any additional compensation expense, tax or penalties as a
result of the reformed provision. References in this Agreement to Section 409A
of the Internal Revenue Code of 1986 include rules, regulations, and guidance of
general application issued by the Department of the Treasury under Internal
Revenue Code Section 409A.

 

 

 

 

 

[Signature page follows]

13

 

SIGNATURES

IN WITNESS WHEREOF, the Bank and the Company have caused this Agreement to be
executed and their seals to be affixed hereunto by their duly authorized
officers, and Executive has signed this Agreement, on the day and date first
above written.

 

        ATTEST:   WAYNE SAVINGS COMMUNITY BANK                         /s/ Tara
R. Snyder   By: /s/Peggy J. Schmitz Secretary     Peggy J. Schmitz, Chair      
Board of Directors                 WITNESS:   :                           /s/
David L. Lehman   /s/ James R. VanSickle, II       James R. VanSickle, II

 

 

 

 

CONSENT OF GUARANTOR (PURSUANT
TO SECTION TEN HEREOF)       WAYNE SAVINGS BANCSHARES, INC.         By: /s/
Peggy J. Schmitz     Peggy J. Schmitz     Chair     Board of Directors  

 

 

14

 



 



Schedule 2(b)

 

Approved service and board memberships outside the Bank and the Company:

 

 

 

 

 

 

 

 

15

 



